Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a method comprising attaching a nucleic acid strand to a gate region of a nanoFET, applying a primer to the hybridize with the nucleic acid strand, applying a charge labeled probe to ligate to an end of the primer after applying the primer to the nucleic acid strand, the charge labeled probe complementary to the sequence and a charge tag linked to the oligonucleotide probe; cleaving the charge tag from the ligated charge labeled probe and detecting a change in current or voltage in response to cleaving the charge label.

Lieber et al. (US 2006/0269927) teach a method comprising attaching a nucleic acid strand to a surface of a device having a nanoFET with a source, drain and gate (nanoscale wire), the nucleic acid strand disposed over the gate; applying a primer to hybridize with the nucleic acid strand following attaching the nucleic acid strand to the surface; applying an analyte to the nucleic acid strand; charging the analyte and detecting a change in current or voltage in response to either association or dissociation of the charged analyte.  Lieber’s method is label free does not teach applying a charge labeled probe to ligate to an end of the primer in response to a sequence of the nucleic acid strand, the charge labeled probe including an oligonucleotide probe 
Su (US 2007/0231790) teaches a method comprising: attaching a nucleic acid strand to a gate of a nanoFET device; applying a primer to hybridize with the nucleic acid strand following attaching the nucleic acid strand to the surface; following applying the primer, applying a charge labeled probe to ligate to the hybridized primer and nucleic acid and has a charge label; and detecting a change in current in response to binding the charge label.  Su fails to teach cleaving the charge tag from the ligated charge labeled probe and detecting a change in current or voltage in response to cleaving the charge label. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MELANIE BROWN/Primary Examiner, Art Unit 1641